DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The request for continued examination  (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for Continued Examination under 37 CFR 1.114, the fee set forth in 37 CFR 1.17(e) has been paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 2 May 2022 has been entered.  An action on the RCE follows.

Response to Amendments 
Applicant’s amendment to the independent and dependent claims filed on May 2, 2022 has been considered.
Applicant’s arguments filed on May 2, 2022 with respect to rejections of claims 1 – 15 under Bapna in view of Iselborn have been fully considered and are persuasive.  
Applicant's request for reconsideration of the previous Office Correspondence is persuasive and, therefore, that correspondence is withdrawn.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
After a thorough search, examination, review of applicant’s clarifying amendments and in light of the prior arts made of record, claims 1, 4 – 8 and 11 – 15 are allowed based on amendment, applicant’s overcoming the outstanding rejections and because they are believed to be both novel and nonobvious.
The closest prior arts of record consist of the combination of Baphna (USPGPUB 2018/0197428), which discloses a monitoring module that continuously monitors interactions of a user while a user performs simulated tasks digitally presented to the user. A metadata module tracks data describing the user's interactions during the users performance of the simulated tasks of the learning path. A recommendation module presents recommendations to the user for optimizing the user's learning path. A portion of the modules comprise hardware circuits, programmable hardware devices and an executable code, where the executable code stored on computer readable storage media; Iselborn (USPGPUB 2008/0159317), which discloses a subset of the nodes includes data related to a corresponding business object state. The nodes are linked to associated sub-nodes that comprise data related to modifiable parameters representing changes to the corresponding object state data such that all sub-nodes relating to a particular modifiable parameter of the corresponding object state data are arranged along a corresponding single branch of linked sub-nodes extending from the associated node; Paramoure (USPGPUB 2019/0347955) discloses creating and evaluating measurable training content to include creating a measurable learning design are disclosed. A system includes a user interface for identifying the one or more metrics to be influenced by a learning program and for identifying behaviors that affect the one or more identified metrics; … creating a learning strategy for one or more measurable objectives such that the identified behaviors are acquired, and creating an assessment using the created set of evaluations such that the assessment may be delivered to each student attending the learning program and provide a quantification of learning achievement of the student; and Anantha (USPGPUB 2016/0321939) discloses systems and techniques for personalized assessment and/or learning are provided. The system may select tasks and task content for a user consistent with an administrator's suggested learning regimen for the user, while also adapting the selection of tasks and task content based on the user's performance and/or context when the user is not being supervised by an administrator.
The combination of the above-mentioned prior arts do not explicitly teach identifying a subset of the knowledge base, based on the academic context of the at least one learner, wherein the knowledge base is an arranged topology of a plurality of one or more interlinked nodes, wherein each node represents a concept; structuring the identified second set of content for recommending to the at least one learner, based on the identified learning path, wherein structuring the identified second set of content for recommending to the at least one learner by sorting and prioritizing the content based on one or more parameters associated with each of the content of the second set of content; and recommending, by presenting the structured, contextualized, and personalized content, for use by the at least one learner, on a user interface of a user device associated with the at least one learner, wherein recommending structured, contextualized, and personalized content is suitable for one or more learning modes – as disclosed in independent claims 1 and 8. 
Thus, based on the applicant's incorporation of the examiner’s previously indicated allowable subject matter into each independent claim, the examiner notes it is reasonable to acknowledge none of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the evidence at hand. It is hereby asserted by the examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.
	If applicants are aware of better art than that which has been cited, they are required to call such to the attention of the examiner. See MPEP 1302.14
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID AL ALAM whose telephone number is (571)272-4030.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 20, 2022

/SHAHID A ALAM/Primary Examiner, Art Unit 2162